Citation Nr: 0916724	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  07-16 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1968 to April 
1970.
 
These matters come before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Detroit, 
Michigan, which denied service connection for major 
depression and a low back disability, and a March 2007 rating 
decision of the VA RO in Augusta, Maine, which denied service 
connection for PTSD.  

In July 2007, the Veteran testified before the Decision 
Review Office (DRO) in Detroit, Michigan.  A transcript of 
that hearing is of record.

In February 2008, the Veteran testified before the DRO in 
Detroit, Michigan.  A transcript of that hearing is of 
record.

In November 2008, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  

The issue of entitlement to service connection for a back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not demonstrate that the 
Veteran engaged in combat with the enemy.

2.  Psychiatric disability, other than PTSD, has not been 
shown by the competent evidence of record to be causally 
related to the Veteran's active service.

3.  The record contains competent medical evidence of a 
diagnosis of PTSD.

4.  The record contains credible supporting evidence that the 
claimed in-service stressor(s) occurred.


CONCLUSIONS OF LAW

1.  A psychiatric disability, other than PTSD, was not 
incurred in, or aggravated by, active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2008).

2.  PTSD was incurred in active service.  38 U.S.C.A. §§ 
1110, 1154(a), 5103, 5103A (West 2002); 38 C.F.R. 3.303, 
3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held 
that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

VA satisfied its duty to notify as to the claims by means of 
May 2005 and July 2006 correspondence to the Veteran.  The 
letters informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  In addition, the July 2006 letter 
notified the Veteran that a disability rating and effective 
date would be assigned in the event of award of the benefit 
sought, and of the types of evidence that may support a claim 
of sexual assault.

In Pelegrini v. Principi, supra, the Court held that 
compliance with 38 U.S.C.A. § 5103 required that VCAA notice 
be provided prior to an initial unfavorable AOJ decision.  
Because VCAA notice in this case was completed prior to the 
initial AOJ adjudication denying the claim, the timing of the 
notice complies with the express requirements of the law as 
found by the Court in Pelegrini.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records (STRs), and VA 
examination and treatment records.  Additionally, the claims 
file contains the statements of the Veteran in support of his 
claims, to include his testimony at two RO hearings and a 
Travel Board hearing.  The Board has carefully reviewed the 
statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  

Legal criteria

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and an 
in-service stressor.  If the evidence establishes that the 
Veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. 
38 C.F.R. § 3.304(f).  Where, however, VA determines that the 
Veteran did not engage in combat with the enemy, or that the 
Veteran did engage in combat with the enemy but the claimed 
stressor is not related to such combat, the Veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain evidence that corroborates the Veteran's account as 
to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d), (f); Cohen v. Brown, 10 Vet. 
App. 128 (1997).

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the Veteran served, the Veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).

The law provides that when, after consideration of all 
evidence and material of record, there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of a 
Veteran's clam, the benefit of the doubt shall be given to 
the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 
(2008).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

The Veteran contends that he suffers from a psychiatric 
disorder due to four sexual assaults which occurred while he 
was in active service at Advanced Individual Training (AIT).  
The Board notes that the evidence of record includes a July 
1985 Monroe County, Michigan court order reflecting a change 
of the Veteran's name.  The Veteran's service records and 
STRs contain his former name.

An April 2006 VA hospitalization discharge summary report 
reflects that the Veteran was diagnosed with PTSD.  An August 
2006 psychotherapy session note reflects that the Veteran was 
diagnosed with PTSD and adult sexual abuse.  An October 2006 
VA psychotherapy session mental health note reflects that the 
Veteran had a diagnosis of adult sexual abuse.  October 2006, 
December 2006, and March 2007 VA psychiatric progress notes 
reflect that the Veteran has been diagnosed with PTSD related 
to military sexual trauma (MST).  November 2006, December 
2006 and January 2007 VA social work notes reflects that the 
Veteran had a diagnosis of adult sexual abuse.  A February 
2007 VA examination report reflects a diagnosis of major 
depressive disorder with psychotic symptoms, and an anxiety 
disorder.  The examiner opined that inasmuch as there is no 
objective substantiation of the Veteran's allegations 
regarding repeated sexual assaults during active duty, 
criterion "A" for a PTSD diagnosis is absent, there is no 
possibility of a diagnosis of PTSD; therefore, the Veteran 
symptoms are most accurately classified as an anxiety 
disorder.

As noted above, where a claimed stressor is not related to 
combat, the Veteran's lay testimony, by itself, will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain evidence that corroborates 
the Veteran's account as to the occurrence of the claimed 
stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), 
(f); Cohen, Id.  The Veteran does not allege, and a review of 
the Veteran's official military documentation contained in 
his claims file does not otherwise indicate, that he engaged 
in combat against enemy forces as contemplated by VA 
regulations, or that he has a combat-related stressor.  His 
personnel records do not reflect that he received any 
decorations or medals indicative of involvement in combat and 
there is no other sufficient indication of combat service. As 
such, the Board finds that he did not "engage in combat." 
Therefore, any alleged stressors in service must be 
independently verified, i.e., corroborated by objective 
credible supporting evidence.

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the Veteran's service 
records may corroborate the Veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources. 
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  38 C.F.R. § 3.304 (f)(3).

In cases involving personal assault, the existence of a 
stressor in service does not have to be proven by the 
"preponderance of the evidence" because this would be 
inconsistent with the benefit of the doubt, or equipoise, 
doctrine contained in 38 U.S.C.A. § 5107(b).  YR v. West, 11 
Vet. App. 393, 399 (1998); Patton v. West, 12 Vet. App. 272, 
279-280 (1999).

The February 2007 VA examination report reflects that the 
Veteran avers that he has had memories of sexual assaults 
"off and on" over the years but that they were "deeply 
buried" and "forgotten about".  He further reported that a 
2005 incident at the Detroit Veteran Center with a sexual 
predator caused him to begin to have recurrent memories of 
his past sexual victimization. 

The Veteran testified at the July 2007 RO hearing that in 
early 1969, while at advanced individual training (AIT), he 
was sexually assaulted and knocked unconscious by four 
individuals.  He further alleged that approximately two weeks 
later, he was sexually assaulted by six individuals from his 
barracks.  He was assaulted for a third time two weeks later, 
and for a fourth time just prior to the completion of AIT.  
The Veteran testified that the sexual assaults were carried 
out by members of his unit in an effort to "keep him in 
line."  The Veteran further testified that he did not report 
the incidents out of embarrassment and out of fear, due to 
threats of death if he reported them.  

The remaining determinative issues are whether objective 
competent evidence of record corroborate the reported in-
service stressors, and whether competent clinical evidence 
establishes that the PTSD is a consequence of the alleged 
sexual trauma in service.  After a review of the Veteran's 
claims file, the Board finds that the Veteran's STRs do 
corroborate his allegations of sexual assault during military 
service.  Although, there is no clinical evidence of record 
of a sexual assault, and the Veteran testified that he did 
not report the assault in service, there is corroborating 
evidence of a stressor.

The Veteran testified at the February 2008 RO hearing that he 
was sexually harassed at AIT and repeatedly called a "fag".  
The evidence of record, as noted below, contains sufficient 
evidence to corroborate that the Veteran was harassed during 
his active service due to a perceived sexual orientation or 
effeminate manner.

A statement dated in February 1970 by the Veteran's platoon 
sergeant, W.M., reflects that the platoon sergeant counseled 
the Veteran on several occasions about his problems of 
getting along with the men in his unit and his failure to 
perform the duties assigned to him.  The sergeant further 
opined that the Veteran will never be able to adapt to 
military life because of his social attitudes towards his 
fellow soldiers.  

A statement dated in February 1970 by the Veteran's first 
sergeant, H.M., reflects that the Veteran "has had problems 
getting along with other enlisted personnel due to his 
effeminate manner."  It was also reported that the Veteran 
had tried to commit suicide by an overdose of pills 21 days 
earlier.

A report of psychiatric evaluation, dated in February 1970, 
reflects that the Veteran apparently "is the recipient of 
much harassment by his peers because of his effeminate 
manner."  The report further reflects that the Veteran 
presents "as an extremely effeminate young man."  The 
February 1970 report of psychiatric evaluation reflects a 
diagnosis of immature personality.  It was noted that the 
Veteran was previously hospitalized on two occasions, the 
first for depression stemming from an inability to get along 
with the men in his unit, and the second from a suicide 
attempt.  

A February 1970 STR report reflects that the Veteran 
continued to have problems and was requesting another job 
assignment and transfer out of the battalion.

The Veteran testified at the July 2007 RO hearing, and 
submitted a written statement dated in September 2005, that 
while he was stationed in Germany, and on his first night 
assigned to his division, he was assaulted with a knife to 
his throat while sleeping.  The Veteran's service records 
indicate that he was stationed in Germany with the 3rd 
Armored Division beginning in September 1969.  An October 
1969 STR report reflects that the Veteran "has a nervous 
condition that is being increased due to job requirement and 
barracks conditions."  The Veteran's commanding officer was 
"seen and a job transfer is being worked out.  Also, he is 
being moved to different sleeping quarters where pressure 
might be less."  The Board finds that this STR regarding the 
sleeping quarters move is highly probative in corroborating 
the Veteran's account of an assault while sleeping.

The Veteran's military service records indicate that he 
received an excellent conduct and efficiency rating while in 
basic combat training from October 1968 through January 1969.  
The record reflects that his conduct and efficiency were not 
rated during AIT.  Upon discharge from the service, his 
conduct and efficiency were rated as unsatisfactory.  The 
Veteran's DD-214 and a record of proceedings under Article 
15, UCMJ further reflects that the Veteran went absent 
without leave (AWOL), subsequent to AIT, for a total of 15 
days.  The evidence of record with regard to the quality of 
the Veteran's service prior to the alleged sexual assaults is 
limited; nevertheless, as noted above, the record reflects 
that prior to AIT, his conduct and efficiency were excellent; 
subsequent to AIT, the Veteran's conduct and efficient were 
noted as unknown or unsatisfactory.

The Veteran's STRs reflect that he was hospitalized for one 
week in January 1970.  The diagnosis was situational 
maladjustment with slight depression, agitation, suicidal 
thoughts.  It was recommended that he be transferred to 
another unit and given an office job if possible.  If neither 
of the above worked, it was recommended that he be discharged 
as unfit for military service.  A subsequent January 1970 STR 
reflects that the Veteran sought treatment from a 
psychiatrist.  An emergency February 1970 STR reflects that 
the Veteran allegedly took 30 valium, approximately 70 
aspirin, and "some other pill", and that "he wants to 
commit suicide."  STRs dated in February 1970 further 
reflect that the Veteran was hospitalized for 5 days due to 
situational maladjustment with suicidal gesture.  

The Veteran was administratively separated under Army 
Regulation 635-212 in April 1970.

As noted above, October 2006 and March 2007 VA psychiatry 
notes reflect that the Veteran has a diagnosis of PTSD 
related to MST.  In addition, they note that he is in weekly 
MST therapy.  The Board finds that the Veteran's service 
records and STRs corroborate that he experienced sexual 
harassment and/or assault while in service.  
For the above stated reasons, the Board finds that the 
evidence of record supports service connection for PTSD.

The Board also notes that the Veteran has averred that he has 
depression causally related to his service.  As service 
connection for PTSD, is being granted in this decision, a 
discussion of depression as a symptom thereof is not 
necessary.  Nevertheless, the evidence of record includes a 
September 2005 VA examination report which reflects that the 
Veteran was diagnosed with a single episode major depression.  
The examiner, who reviewed the claims folder and examined the 
Veteran, opined that the Veteran's current medical condition 
is not as likely as not related to the veteran's service.


ORDER

Entitlement to service connection for posttraumatic stress 
disorder (PTSD) is granted.


REMAND

The Veteran claims entitlement to service connection for a 
back disability.  After reviewing the record, the Board finds 
that the VA has not completed its duty to assist under the 
VCAA.  Specifically, there appear to be outstanding medical 
records.  At the November 2008 Travel Board hearing, the 
Veteran testified that he began seeking treatment for his 
back in 1975 from a private doctor, Dr. M., and later from an 
orthopedic specialist, Dr. M.  (Transcript at pages 6-7.)  
The Board notes the evidence of record includes a completed 
VA Form 21-4142, dated in July 2005, for Dr. J. M. and lists 
the conditions treated as "various back and knee" from 1985 
to 1991.  Another completed VA Form 21-4142, dated in May 
2006, also for Dr. J. M., lists the conditions treated as 
"various back and migraine headaches." The evidence of 
record does not reflect that the RO attempted to acquire 
records from either Dr. M.  The Board notes that any such 
records may further assist the Board in developing a more 
complete picture of the Veteran's disability and a reasonable 
effort should be made to obtain them.  See 38 U.S.C.A. 
§ 5103A(b). 

In addition, the evidence of record includes a September 2005 
VA medical examination report in which the examiner opines 
that the Veteran's diagnosis of minimal degenerative 
arthritis of the lumbosacral spine is as likely as not 
related to his military service.  The record reflects that 
the Veteran's claim file was not available for review.  
Therefore, it appears that the only basis for the examiner's 
opinion, aside from his clinical evaluation, was the 
Veteran's reported history.  The September 2005 VA 
examination record reflects that the Veteran reported that 
during basic training and AIT, he injured his back while 
working in the motor pool.  Furthermore, he continued to hurt 
his back and ankle, had consulted a doctor for treatment, was 
on profile as well as medication.  The Veteran's back 
history, as reported in the September 2005 VA examination 
record, is not consistent with his STRs.  Although the STRs 
do indicate an injury to his right ankle, they do not reflect 
any complaint of, or treatment for, a back injury.  Moreover, 
the Veteran testified at the November 2008 Travel Board 
hearing, the July 2007 RO hearing, and the February 2008 RO 
hearing, that he had a pre-existing back condition which was 
aggravated by frequent marches, and carrying 80lb backpacks 
while in service.  At none of the hearings did he contend 
that he injured his back while working in the motor pool.  As 
the September 2005 VA examiner's opinion is based on a 
history inconsistent with the Veteran's STRs, the Board finds 
that additional VA examination with an opinion based on 
consideration of the medical history as documented in the 
claims folder would be useful in adjudicating the appeal.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request and associate 
with the claims file, the Veteran's 
treatment reports for his back from all 
sources identified whose records have not 
previously been secured, to include as 
noted in VA Forms 21-4142, dated in July 
2005 and May 2006, for Dr. J. M., which 
lists the conditions treated as including 
the back.  A request for such records 
should specify the request is for all 
records of treatment of the veteran dated 
from 1975.  Notify the Veteran that he may 
obtain the evidence himself and send it to 
VA.  If the search for any such records 
yields negative results, this fact should 
be clearly noted in the claims folder.

2.  The Veteran should be scheduled for a 
VA examination to determine the etiology of 
the Veteran's current back disability.  The 
claims folder must be made available to, 
and reviewed by, the examiner in 
conjunction with the examination.  The 
examiner is requested to opine as to 
whether it is at least as likely as not (50 
percent likelihood or greater) that the 
Veteran's current back disability is 
related to service on any basis, or if pre-
existing service, was aggravated thereby.  
All opinions expressed by the examiner must 
be accompanied by a complete rationale.

The Veteran should be advised that failure 
to appear for an examination as requested, 
and without good cause, could adversely 
affect his claim, to include denial.  See 
38 C.F.R. § 3.655 (2008).  

3.  Thereafter, readjudicate the issue on 
appeal of entitlement to service connection 
for a low back disability, considering all 
evidence of record.  If the benefit sought 
is not granted, issue a supplemental 
statement of the case and afford the 
appellant and his representative an 
appropriate opportunity to respond.  The 
case should be returned to the Board, as 
warranted.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


